Citation Nr: 1829137	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  11-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to higher ratings assigned following the award of service connection for peripheral artery disease of the lower left extremity, rated as 40 percent disabling from February 1, 2009, and rated as 0 percent disabling (noncompensable) from October 28, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for acid reflux disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1980 to July 1980, from October 2001 to May 2002, from October 2003 to August 2004, and from January 2008 to January 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 decision in which the RO, inter alia, granted service connection for a peripheral artery disease of the left lower extremity and assigned a 20 percent disability rating, effective February 1, 2009, and a zero percent (noncompensable) disability rating, effective October 28, 2009; as well as granted service connection for acid reflux disease and assigned a noncompensable disability rating, effective February 1, 2009.  The Veteran filed a notice of disagreement (NOD) with the assigned ratings in March 2010.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

Subsequently, in a June 2011 rating decision, the RO assigned a higher, 40 percent disability rating for peripheral artery disease of the left lower extremity, effective February 1, 2009, but continued the noncompensable rating for that disability from October 28, 2009. 

In July 2014, the Board awarded a higher disability rating of 10 percent for acid reflux disease, and remanded the matter of a higher rating for that disability, along with the claims for higher ratings for acid reflux disease for further development., 

In a September 2014 rating decision, the RO implemented the July 2014 Board decision, assigning a 10 percent rating for acid reflux disease from February 1, 2009.

In January 2017, the Board again remanded the claims on appeal for further development.  
While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for higher ratings for acid reflux disease, and for peripheral artery disease of the lower left extremity prior to November 16, 2016, are set forth below.  The matter of a higher rating for peripheral artery disease of the lower left extremity from November 16, 2016, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  At no time during the period from February 1, 2009 to October 28, 2009 was the Veteran's peripheral artery disease manifested by claudication on walking less than 25 yards on a level grade at two miles per hour, ankle-brachial index (ABI) of 0.5 or less or ischemic limb pain at rest.

3.  For the period from October 28, 2009 to November 16, 2016, the Veteran's peripheral artery disease has been manifested by claudication on walking more than 100 yards, diminished peripheral pulses, or an ankle/brachial index of 0.9 or less.  

4.  At no time during the period on appeal was the Veteran's acid reflux disease shown to result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that was  productive of considerable impairment of health.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 40 percent for peripheral artery disease, for the period from February 1, 2009 to October 28, 2009, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 7114 (2017).

2.  The criteria for a compensable rating for peripheral artery disease, for the period from October 28, 2009 to November 16, 2016, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.71a, DC 7114 (2017).

3.  The criteria for an initial rating in excess of 10 percent for acid reflux disease are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a September 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate what were then claims for service connection for the disabilities now on appeal, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, along with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After the awards of service connection, and the Veteran's disagreement with the initial ratings assigned, no additional VCAA notice letter notice for the downstream higher rating issues was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the June 2011 SOC set forth the criteria for a higher rating for acid reflux disease and peripheral artery disease of the lower left extremity (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records and VA examination reports.  Also of record and considered in connection with these claims are various written statements provided by the Veteran and by his representative, on his behalf.

As for the most recent January 2017 remand, the Board instructed the RO to obtain outstanding VA treatment records and a GI report dated June 11, 2012.  In response, updated VA treatment records and the June 2012 GI were obtained.  Although the AOJ also invited the Veteran to identify and furnish, or furnish appropriate authorization to enable VA to obtain additional records, to include those pertaining to private treatment, there is no source of outstanding records identified for whom authorization has been provided. Accordingly, the Board finds that, with respect to the claims decided herein, the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of either claim that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different rating for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

A.  Peripheral Vascular Disease

The Veteran's peripheral vascular disease has been assigned an initial 40 percent rating from February 1, 2009, and a noncompensable rating from October 28, 2009 under DC 7114.  

The Board notes, at the outset, that a VA treatment record dated November 16, 2016 indicates a possible worsening of the symptoms associated with this disability,  As such, at this juncture, the Board is limiting its consideration of the claim to the periods prior to that date, and the matter of a higher rating for peripheral artery disease of the lower left extremity from November 16, 2016, is addressed in the remand following the order.

Under DC 7114, a 20 percent disability rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A rating of 40 percent is assigned for claudication on walking between 25 and 100 yards on a level grade at two miles per hour; and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index (ABI) of 0.7 or less.  A rating of 60 percent is assigned for claudication on walking less than 25 yards on a level grade at two miles per hour; and, either persistent coldness of the extremity or ABI of 0.5 or less.  A rating of 100 percent is assigned for ischemic limb pain at rest; and, either deep ischemic ulcers or ABI of 0.4 or less.  38 C.F.R. § 4.114, DC 7114. 

Note (1) to DC 7114 states the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater. 

Note (2) to DC 7114 states that residuals of aortic and large arterial bypass surgery are evaluated as arteriosclerosis obliterans. 

Note (3) to DC 7114 states that these ratings are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined under § 4.25, using the bilateral factor (§ 4.26) if applicable.

During an October 2009 VA examination, the Veteran reported claudication in his left lower extremity after walking half mile.  On examination, the examiner noted that peripheral pulses in the left lower extremity were absent.  Particularly, pulses from the left dorsalis pedis, posterior tibialis, popliteal, and left femoral artery were absent. 

In a later October 2009 VA treatment record, the clinician noted that the Veteran underwent a left femoral bypass surgery and that he had good pulses that were strong and equal.  The Veteran reported that he was doing well and that he had no pain after walking as far as half mile. 

An April 2010 VA treatment record reflects the Veteran's report that claudication was resolved and that he was able to walk between 6 to 8 miles per day.  

On March 2015 VA examination, the Veteran reported that he has intermittent claudication if he walks more than half a mile.  The examiner noted that a December 2014 arterial duplex revealed normal blood flow in left lower extremity.  The examiner noted that ABI was 0.95.  The examiner also noted that the Veteran's symptoms have been stable since the previous October 2009 VA examination.  

Considering the pertinent evidence in light of applicable rating criteria and rating considerations noted above, the Board finds that the Veteran's peripheral vascular symptoms do not warrant a disability rating in excess of 40 percent at any point between February 1, 2009 and October 28, 2009.  There is no evidence of record showing that the Veteran experienced claudication on walking less than 25 yards on a level grade at two miles per hour.  Indeed, VA examinations did not show claudication on walking less than 25 yards on a level grade at two miles per hour.  Moreover, there is no evidence of record showing ABI of 0.5 or less.  Therefore, the criteria for a higher 60 percent rating are not met from February 1, 2009 to October 28, 2009.  As the criteria for the next higher 60 percent rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met from February 1, 2009 to October 28, 2009.  

The Board also finds that peripheral vascular symptoms do not warrant a compensable rating for the period from October 28, 2009 to November 16, 2016.  There is no record showing that claudication on walking more than 100 yards and there is no evidence of record showing ABI of 0.9 or less.  During October 2009 VA treatment, after femoral bypass surgery, the Veteran reported that he was able to walk half a mile without pain.  In April 2010, the Veteran reported that he was able to walk 6 to 8 miles per day.  On a March 2015 VA examination, the Veteran reported that he was able to walk a half mile before intermittent claudication and the examiner noted that the Veteran had normal blood flow in his left lower extremity and that his ABI was 0.95.  Therefore, the criteria for the minimum, compensable 20 percent rating are not met for the period from October 28, 2009 to November 16, 2016.  As the criteria for the next higher 20 percent rating are not met, it follows that the criteria for an even higher rating (40 percent, 60 percent, 100 percent) likewise are not met for this period.  The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those advanced on his behalf, have been considered.  The Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau, 492 F. 3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, the criteria needed to support a higher rating for the disability under consideration require medical findings that the Veteran does not have the education, training, and expertise to provide.  See 38 C.F.R. § 3.159(a)(1); see also Jones, 7 Vet. App. 134.  As such, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's peripheral vascular disease.  As discussed above, the persuasive evidence indicates that the Veteran's peripheral vascular disease is consistent with no more than the assigned 40 percent rating from February 1, 2009 to October 28, 2009 and no more than a noncompensable rating from October 19, 2011 to November 16, 2016.

B.  Acid Reflux Disease

The Veteran's service-connected acid reflux disease has been assigned a 10 percent rating under Diagnostic Code 5399-7346.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  See 38 C.F.R. § 4.27 (2017).  The use of "99" in this rating decision is reflective of a disability not listed in the VA's rating scheduled, which is evaluated, by analogy, under the diagnostic criteria for rating hernia hiatal.  See 38 C.F.R. §§ 4.20, 4.27 (2017).

Under DC 7346, a maximum, 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity.  Id.

An October 2009 VA examination report notes that the Veteran had recurrent episodes of heartburn without pyrosis or dysphagia.  However, the examiner noted that the Veteran took prescribed medication daily, which has improved his condition.  The examiner noted that the Veteran is employed fulltime as a maintenance director.  The examiner opined that the Veteran's medical problems did not prevent him from performing his daily routine activities and the usual duties of his occupation.

In an August 2011 statement, the Veteran reported that his anti-acid medication has been changed four times and that he has symptoms of pain in abdomen, irregular bowel movement, heartburn, acid reflux, and regurgitation.

An August 2014 VA treatment record notes that the Veteran reported heartburn once every other day.  The Veteran denied dysphagia, melena, weight loss, or abdominal pain.  The clinician noted that the Veteran's symptoms were well-controlled with prescribed medication. 

On March 2015 VA examination, the Veteran reported recurrent heartburn.  The Veteran denied dysphagia, weight loss, or abdominal pain.  The examiner noted that the Veteran had substernal pain due to his esophageal symptoms.  The examiner noted that the Veteran's acid reflux disease does not impact his ability to work.  The examiner concluded that the Veteran's symptoms were well controlled with daily medication. 

An April 2015 VA treatment record documents the Veteran's complaint of experiencing daily heartburn and dysphagia.  He reported no weight loss, appetite changes, or melena.  

A July 2017 VA treatment record indicates that the Veteran denied dysphagia, vomiting, and nausea.  

The Board finds that the objective medical evidence does not support assignment of a rating for acid reflux disease in excess of 10 percent at any pertinent point.  The record shows that the Veteran has experienced pyrosis, dysphagia, and regurgitation.  However, the Veteran's symptomatology has not been shown to be productive of considerable impairment of health.  On an October 2009 VA examination, the examiner noted that medication improved the Veteran's acid reflux disease and noted that the Veteran's bowel movements are regular, appetite is normal, and weight is stable.  The examiner noted that Veteran was able to perform daily functions and there was no functional impairment due to all of his medical impairments, to include acid reflux disease.  On a March 2015 VA examination, the examiner concluded that the Veteran's acid reflux disease did not impact his ability to work and concluded that the Veteran's symptoms were well controlled with daily medication.

In evaluating the disability under consideration, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings, which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's acid reflux disease under relevant rating criteria.  See 38 C.F.R. § 3.159(a)(1).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional schedular rating at any pertinent point.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Both Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's acid reflux disease or peripheral artery disease of the lower left extremity has reflected so exceptional or so unusual a disability picture so as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321. 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's acid reflux disease and peripheral artery disease of the lower left extremity at all pertinent points.  The rating schedule fully contemplates the symptoms associated with acid reflux disease, to include regurgitation, pyrosis and dysphagia, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Likewise, with regard to peripheral artery disease of the lower left extremity, the rating schedule contemplates claudication and ABI.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected acid reflux disease or peripheral artery disease of the lower left extremity.  As such, the Board finds that the rating schedule is adequate to evaluate his disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  With respect to these claims, however, there is no evidence or argument that acid reflux disease or peripheral artery disease of the lower left extremity has actually or effectively renders the Veteran unemployable.  Indeed, as discussed by the October 2009 VA examiner, the Veteran reported working full-time as a maintenance director.  Further, the October 2009 and March 2015 examiners concluded that the Veteran's multiple disabilities have not affected his ability to work.  Under these circumstances, the Board finds that a Rice TDIU claim has not been raised in conjunction with any current claim(s) for higher rating, and need not be addressed herein.



ORDER

An initial rating in excess of 40 percent for peripheral vascular disease, for the period from February 1, 2009 to October 28, 2009, is denied. 

A compensable rating for peripheral vascular disease, for the period from October 19, 2011 to November 16, 2016, is denied.

An initial rating in excess of 10 percent for acid reflux disease is denied.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.

In this regard, the Veteran was last afforded a VA examination for service-connected peripheral artery disease of the lower left extremity in March 2015.  A VA treatment record dated November 16, 2016 indicates a worsening of symptoms with increased pain and increased claudication when climbing stairs.  In a July 2017 VA treatment record, the Veteran's ABI was 0.54.  In a separate July 2017 VA treatment record, the Veteran provided his consent for a lower extremity arterial bypass surgery.  The reason provided for the surgery was that there is poor blood circulation in the Veteran's left leg and that part of the leg is not getting enough blood flow.  

Considering the evidence of possible worsening and a recent femoral bypass surgery, the Board finds that the Veteran should be afforded a new VA examination for evaluation of his service-connected peripheral artery disease of the lower left extremity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, the examiner should be given an opportunity to conduct a comprehensive review and provide a retrospective opinion addressing the severity of the service-connected peripheral artery disease of the lower left extremity from November 16, 2016.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in the denial of the claim for higher rating.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since July 9, 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  Adjudication of the claim should include consideration of whether staged rating of the disability for the remaining period under consideration is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since July 9, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA arteries and veins examination by an appropriate medical professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager))), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all symptoms and manifestations of the service-connected peripheral artery disease of the left lower extremity.  The examiner's findings should address:  

a) whether the Veteran has claudication on walking on a level grade at 2 miles per hour for over 25 yards or under 25 yards, and note the number of yards,

b) whether the Veteran has trophic changes, such as thin skin, absence of hair, or dystrophic nails of the left lower extremity,

c) whether the Veteran has persistent coldness of the left lower extremity, and

d) what the Veteran's ankle/brachial index is for the left extremity?

Also, based on a review of all pertinent lay and medical evidence, the examiner should also provide a retrospective medical opinion addressing whether, at any point(s) since  November 16, 2016, the record reflects any change(s) in the severity of the Veteran's service-connected peripheral artery disease of the lower left extremity; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall l v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the electronic claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability for the remaining period under consideration is appropriate). 

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his attorney a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


